The petition by the defendant Mitchell Piper for certification to appeal from the Appellate Court, 177 Conn. App. 622, 172 A.3d 837 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly hold that (a) special defenses to a foreclosure action must 'directly attack' the making, validity, or enforcement of the note or mortgage, and (b) counterclaims in a foreclosure action must also satisfy the 'making, validity, or enforcement' requirement? See Practice Book § 10-10."2. If the Appellate Court properly addressed the issues in the first question, did it properly hold that alleged postorigination misconduct concerns a plaintiff's 'enforcement' of a note or mortgage only if the plaintiff breaches a loan modification or other similar agreement that affects the enforceability of the note or mortgage?"3. If the Appellate Court properly addressed the issues in the first and second questions, did it properly hold that the defendants' allegations of the plaintiff's misconduct and breach relating to a 'received' 'immediate modification' did not amount to an allegation that the plaintiff had agreed to a 'final, binding loan modification' that affected the plaintiffs ability to enforce the note or mortgage?"